 


 HCON 174 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 34.
U.S. House of Representatives
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 174 


December 6, 2016
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 34. 
 
 
That in the enrollment of the bill (H.R. 34) to authorize and strengthen the tsunami detection, forecast, warning, research, and mitigation program of the National Oceanic and Atmospheric Administration, and for other purposes, the Clerk of the House of Representatives shall make the following corrections: (1)Amend the long title so as to read: An Act to accelerate the discovery, development, and delivery of 21st century cures, and for other purposes.
(2)Amend the section heading for section 1001 so as to read: Beau Biden Cancer Moonshot and NIH innovation projects. (3)Amend the table of contents in section 1 so that the item relating to section 1001 reads as follows:

1001. Beau Biden Cancer Moonshot and NIH innovation projects.. 
 
Clerk of the House of Representatives.Secretary of the Senate.
